MEMORANDUM OPINION


No. 04-07-00295-CV

Daniel A. LORENZ,
Appellant

v.

TEXAS WORKFORCE COMMISSION and Wal-Mart Associates, Inc.,
Appellees

From the 216th Judicial District Court, Bandera County, Texas
Trial Court No. 9197-04
Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	July 18, 2007

DISMISSED FOR LACK OF JURISDICTION
	Daniel A. Lorenz appeals the trial court's order denying his motion for a default judgment.
With exceptions not applicable here, "an appeal may be prosecuted only from a final judgment."
North East Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). "[T]o be final a
judgment must dispose of all issues and parties in a case." Id. The trial court's order denying
Lorenz's motion for a default judgment does not dispose of all issues and parties in the case and is
not an order subject to interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014
(Vernon Supp. 2006).
	After the clerk's record was filed, we ordered Lorenz to show cause why this appeal should
not be dismissed for lack of jurisdiction. Lorenz did not file a response within the time provided.
Accordingly, we dismiss this appeal for want of jurisdiction.

							PER CURIAM